Citation Nr: 0529127	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
ischemic optic neuropathy of the right eye, as a result of 
medication that was prescribed by a VA physician at the Ann 
Arbor, Michigan VA Medical Center (VAMC).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from what appears to be May 
1951 to May 1955.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 RO rating 
decision, which denied the veteran's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye, as a result of medication that 
was prescribed by a VA physician at the Ann Arbor, Michigan 
VA Medical Center (VAMC).

It is noted that the veteran had initially requested a 
hearing at the RO before a Veterans Law Judge, but in June 
2003 he changed his request to a hearing before a local 
hearing officer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent evidence is associated with the claims file and to 
ensure due process has been afforded to the veteran.

First, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In that regard, it is 
noted that in a VCAA notice letter sent to the veteran in 
August 2002, the RO had not properly informed him of the 
evidence needed to substantiate his claim for compensation 
under 38 U.S.C.A. § 1151.  Thus, the RO should provide proper 
notification.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Second, the veteran has been afforded VA examinations in 
November 2002 and August 2003 to address the etiology of the 
veteran's ischemic optic neuropathy of the right eye, for 
which he is claiming compensation under 38 U.S.C.A. § 1151.  
In those examinations, the physicians refer to treatment the 
veteran received at the Ann Arbor VAMC beginning in January 
2001 in relation to prostate complaints and to a subsequent 
ischemic event involving his right eye in March 2001.  The 
veteran argues that the medication he was prescribed for his 
prostate condition resulted in the ischemic event that 
affected his right eye.  As the VA records of treatment in 
2001 are evidently pertinent to the veteran's claim but are 
not of record, they should be associated with the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification action 
required by the VCAA and its implementing 
regulations is completed.  Specifically, 
the RO should ensure that the veteran has 
been notified of what evidence is 
necessary to substantiate his claim of 
entitlement to compensation under 38 
U.S.C.A. § 1151 for ischemic optic 
neuropathy of the right eye, as a result 
of medication that was prescribed by a VA 
physician at the Ann Arbor, Michigan 
VAMC.

2.  The RO should take appropriate steps 
to obtain, for association with the 
claims folder, copies of VA records of 
treatment relevant to evaluation of the 
veteran for prostate and eye complaints 
for the entire year of 2001.  This 
includes all pertinent treatment records 
from the Ann Arbor VAMC.

3.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim, based on the entire evidentiary 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

 
 
 
 


